Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 

Reasons for Allowance
Claims 1-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an incubator that includes a grid of lasers producing light signals located within the transfer and internal chambers of the incubator with a controller for receiving the light signals from the grid of lasers to enable the controller to determine the location of each cell culture vessel for the desired transfer of each cell culture vessel between the storage location and the at least one imager.  These limitations are in combination with and in context with the claim as a whole.  
The closest prior art is Kokubo et al. (US 2004/0215362 A1) which discloses an incubator with a cabinet, pumps, an internal door, an external door and a transfer device, but does not teach or suggest the grid of lasers and controller of the claimed invention.  
The next closest prior art is Yokoi et al. (US 2011/0027146 A1) which discloses a sterilizer within an incubator, but does not teach the grid of lasers and controller of the claimed invention.  
The next closest prior art is Shamah et al. (US 2006/0177922 A1) which discloses an incubator with a robot, but does not teach the grid of lasers and controller of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799